FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit
                   UNITED STATES COURT OF APPEALS                    July 20, 2016
                                TENTH CIRCUIT                    Elisabeth A. Shumaker
                                                                     Clerk of Court


 UNITED STATES OF AMERICA,

              Plaintiff - Appellee,

 v.                                                      No. 16-1156
                                              (D.C. No. 1:04-CR-00103-REB-4)
 CHARLES LEWIS,                                            D. Colo.

              Defendant - Appellant.


                           ORDER AND JUDGMENT *


Before HARTZ, MURPHY, and PHILLIPS, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The court

therefore orders the case submitted without oral argument.

      On April 12, 2016, Charles Lewis filed two motions with the United States

District Court for the District of Colorado: a motion requesting a special



      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
discovery hearing and a motion to appoint counsel. The district court denied

both, concluding there was “nothing filed or pending that would require legal

counsel or discovery.” Proceeding pro se, Lewis then brought this appeal.

      We have reviewed the record, Lewis’s appellate brief, and the applicable

law and conclude the district court did not err in denying Lewis’s motions.

Accordingly, the district court’s order denying Lewis’s Motion to Appoint

Adequate Counsel to Petition the Supreme Court for Writ of Habeas Corpus and

his Motion Requesting Special Discovery Hearing to Determine if the Level of

Court Appointed Representation Was Adequate, is affirmed for substantially the

reasons stated in the district court’s order dated April 20, 2016.

      We also conclude Lewis’s appeal is wholly frivolous. Accordingly,

Lewis’s motion to proceed in forma pauperis on appeal is denied and he is

reminded of his obligation to immediately remit any unpaid balance of the

appellate filing fee.

                                          ENTERED FOR THE COURT


                                          Michael R. Murphy
                                          Circuit Judge




                                         -2-